Citation Nr: 1705560	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  08-37 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  This rating decision denied an evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) with depression.

The appeal appeared before the Board in December 2011 and June 2014.  In December 2011, the Board took jurisdication over TDIU as part and parcel of the claim for benefits for the underlying disability per Rice v. Shinseki, 22 Vet App 447, 453-54 (2009) and remanded the matter for further development.  In June 2014 the Board remanded the TDIU issue for additional development to include obtaining additional records and a VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  Prior to April 22, 2016, the Veteran was able to secure and maintain substantially gainful employment.

2.  Since April 22, 2016, the Veteran has been unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for TDIU prior to April 22, 2016, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102 (West 2014), 3.340, 4.15, 4.16 (2016).  

2.  The criteria for TDIU from April 22, 2016, thereafter have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Here, regarding the duty to notify, the Veteran was sent a comprehensive predecisional VCAA letter in June 2007 and a specific letter to address the requirements of a TDIU claim in June 2012.  

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, and private treatment records.  The Veteran has not identified any additional outstanding records.  The Veteran was afforded VA examinations in June 2007, August 2007, January 2009, June 2012, and August 2014.  The examiners provided medical opinions considering the Veteran's prior medical history, lay statements, and described the disabilities with sufficient details so that the claim could be fully evaluated.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Generally, to be eligible for a TDIU claim, a schedular percentage threshold must be met.  If there is only one service-connected disability for TDIU purposes, it must be rated at least 60 percent disabling.  If there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19; see also Faust v. West, 
13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to show 100 percent unemployability in order to be entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

The policy of the VA is that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the rating enumerated in 38 C.F.R. § 4.16(a), an extra-schedular should be considered where a veteran is unemployable due to service-connected disability.  38 C.F.R. §4.16(b).

Factual Background and Analysis

Prior to April 22, 2016

The Veteran asserts his service-connected PTSD, tinnitus, and hearing loss prevents him from securing or following a substantially gainful occupation.  

Prior to April 22, 2016, the Veteran's service-connected disabilities were rated as:  PTSD at 50 percent disabling; tinnitus at 10 percent disabling; and hearing loss as noncompensable.  The combined disability rating was 60 percent disabling, thus the Veteran did not meet the percentage requirements for consideration of a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  However, when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU rating may be granted on an extra-schedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In May 2007, the Veteran filed an increased rating claim asserting that his service-connected disabilities had gotten worse.  Therefore, a TDIU claim is considered part and parcel of the increased rating and no further action is required for the Board to take jurisdiction.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In June 2007, the Veteran was afforded a VA audiology examination where the 
VA examiner concluded there were no significant changes noted with the Veteran's pure tones or word recognition compared to the previous June 2005 audiological test results.  

Following the VA hearing examination the Veteran was afforded a VA PTSD examination in August 2007.  The Veteran reported he continued to experience PTSD symptoms and depression.  Symptoms included weekly intrusive thoughts, nightmares related to his military stressor, visual hallucinations, hypervigilance, outbursts of anger, startled response and panic attacks.  The Veteran had taken early retirement from his full-time job in November 2003 and his education level was a Bachelor's degree in Business Administration.  He had worked at four different part-time jobs after he retired.  At the time of the examination he was working part-time at a car dealership in the parts department.  The Veteran stated that he left work one to two days a week due to anxiety related issues.  He further noted that his employer liked him and was flexible with absences.  The examiner diagnosed the Veteran with PTSD chronic and morbid Depression with a Global Assessment of Functioning (GAF) score of 53, which denoted moderate symptoms such as flat affect, circumlocutory speech, and occasional panic attacks.  The examiner opined that the Veteran's occupational and social impairment allowed him to maintain part-time employment but this was attributable to an understanding employer.

VA treatment records from April 2011 to June 2014 reveal that the Veteran was treated at the emergency room after passive suicidal ideations in April 2011.  He reported increased depression, crying spells, and hopelessness in the context of overwhelming anxiety.  See 2011/04/13 to 2014/06/18 VA Treatment (Part 3).

Following the emergency room episode the Veteran was afforded a VA PTSD examination in December 2008.  He continued to report PTSD symptoms such as verbal outbursts, chronic feelings of jumpiness, daily anxiety, decreased ability to concentrate and decreased memory for newly learned information.  He also asserted thoughts of suicidal ideation approximately once a week, but expressed no intent to act upon the thoughts.  The Veteran had been working part-time at a car dealership, but he had quite that job noting interference from PTSD symptoms.  The examiner opined that the Veteran's occupational impairment was moderate and that the Veteran had developed coping skills, which appeared to be adequate.  The examiner concluded by stating the Veteran was not found to have total incapacity in occupational functioning due to PTSD symptoms and was not found to be unemployable.

In June 2012, the Veteran was afforded a second VA audiology examination, specifically related to the Veteran's assertions that he was unemployable.  The pure tone results for the right ear compared to the June 2007 VA examination showed no changes.  With regard to the left ear his thresholds at 250, 500 and 3000 Hertz (Hz) had increased by 10 decibels (dB) and there had been a 20dB increase at 2000 Hz.  The examiner asserted that the Veteran's bilateral hearing loss would not cause him to be unemployable.  However, it would be expected that the Veteran would have greater difficulty understanding speech clearly in the presence of background noise, in group settings, or if the speaker was not facing him.  Therefore, the examiner recommended hearing amplification and the use of hearing protection in places with excessive noise.  

In June 2012, the Veteran was afforded another VA PTSD examination.  He reported symptoms such as depressed mood, anxiety, chronic sleep impairment and nightmares two to four times a week.  He had stopped working at the car dealership due to the recession.  The VA examiner diagnosed the Veteran with PTSD and secondary Anxiety Disorder.  The examiner opined that the Veteran's occupational and social impairment was reflected by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner stated that the Veteran likely experienced only mild to moderate work difficulty owing to mental health issues if otherwise capable of employment.  The examiner found that the Veteran remained employable from a mental health perspective.  

A VA audiology examination in August 2014 found no significant change in the Veteran's hearing sensitivity compared to the June 2005 and the June 2007 hearing examinations.  Notably, the Veteran's word recognition was annotated as excellent with 100 percent recognition in the right ear and 96 percent recognition in the left.  Based on the testing results the examiner concluded that the Veteran's hearing loss and tinnitus did not preclude the Veteran from securing or maintaining gainful employment due to his excellent word recognition ability, at normal conversational levels. 

In addition to the audiology examination in August 2014 the Veteran was afforded a VA PTSD examination.  The Veteran described symptoms of irritability/anger, hyperarousal, sleep disturbance and periodically isolative avoidant behaviors.  He further asserted he was having memory problems, forgetfulness, and anxiety/panic attacks one or twice a month.  The VA examiner noted that the Veteran's recent treatment history, specifically in June 2014, annotated that the Veteran was doing better on his current medications and did not want to change.  Although the Veteran met the criteria for a DSM-5 PTSD diagnosis, the examiner opined that determining whether or not the Veteran's service-connected disabilities rendered him unemployable was beyond the scope of his expertise.  Instead, the examiner provided functional limitations likely to manifest if the Veteran were employed.  The examiner described memory problems; concentration and persistence; social interaction; ability to maintain a routine work schedule with regular attendance; and decreased energy as having mild to moderate impairment on the Veteran's employability.  None of the Veteran's PTSD symptoms were cited as being severe. 

In an April 2016 Disability PTSD Questionnaire, the Veteran was found to be unable to procure or sustain gainful employment by his treating clinician.  

In July 2016 the Veteran's claim file was submitted to the Director, Compensation Service (Director) for extra-schedular consideration of TDIU.  The Director concluded that entitlement to TDIU on an extra-schedular basis was not warranted prior to April 22, 2016 as no service-connected disabilities were identified individually or collectively, as the sole reason for the Veteran's unemployability.  However, the Board notes that the VA Compensation Service Director's initial determination as to an extraschedular evaluation is not evidence.  Wages v. McDonald, 27 Vet. App. 233, 239 (2015).  

After review of the evidence of above, the Board finds that the Veteran's disability picture does not warrant a grant of TDIU prior to April 22, 2016.  In this regard, the Veteran was afforded VA audiological examinations in June 2007, June 2012, and August 2014.  Each of the examinations concluded there was no significant change in the Veteran's hearing that precluded him from securing and maintaining gainful employment.  The July 2012 VA examiner solely recommended hearing amplification and ear protection in places with excessive noise.  Additionally, the August 2014 examination report noted the Veteran's excellent word recognition scores for support as to why the Veteran's service-connected audio disabilities would not render him unable to secure or follow gainful employment. 

With regard to his PTSD, VA examinations in August 2007, December 2008, June 2012, and August 2014 all found that the Veteran was able to maintain substantial gainful employment.  The Board notes the Veteran was working part-time throughout the majority of the appeals period, but there were no indications that the Veteran had attempted to secure full-time employment in the record.  His Bachelor's degree in Business Administration could have provided other potential career opportunities, but there is no indication that the Veteran pursued other full-time employment.  Moreover, the Veteran's PTSD symptoms were moderate in nature and there is no indication other than one hospitalization in April 2011 that the Veteran's medication regime was not successfully managing his PTSD symptoms.  

The Board acknowledges the lay statements of record with respect to the Veteran's PTSD symptoms and their effects on occupational functioning.  The Board finds the Veteran competent and credible with regard to his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While lay persons are competent to provide statements as to observations of PTSD symptoms, the overall weight of evidence here, including multiple opinions from medical providers, indicates that the symptoms do not preclude gainful employment prior to April 22, 2016.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, the Board places weight on the August 2014 examination report stated that he was likely to have moderately impaired ability to respond appropriately to changes in work setting, but with adequate capacity to recognize normal hazards and take appropriate action.  The examiner continued that the Veteran had intact ability to ask for assistance and to use public transportation, if needed, and drive a motor vehicle to and from appointments, use technology, such as cellular phones, and using a computer to access the internet and to complete basic word processing.  The Board finds evidence, such as the foregoing, deserves considerable weight as it assesses the Veteran's limitations and provide concrete example of what the Veteran can accomplish considering such limitations.

In sum, the evidence does not demonstrate that the Veteran's service-connected disabilities have rendered him unemployable for the period prior to April 22, 2016.  As the preponderance of the evidence is against the claim, the benefit-of-the- doubt rule is not applicable.  Thus, the Board finds the preponderance of the evidence is against the TDIU matter prior to April 22, 2016.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU after April 22, 2016

An RO decision in May 2016 increased the Veteran's PTSD rating to 70 percent disabling effective April 22, 2016.  Thus, the Veteran met the regulatory criteria for a TDIU claim under 38 C.F.R. § 4.16.  

As noted above the Veteran's physician submitted a PTSD Questionnaire in April 2016 that asserted the Veteran could no longer secure or maintain substantially gainful employment.  The questionnaire recorded that the Veteran's symptomatology reflected anxiety, depressed mood, hyperviligence, flashbacks, sleep problems, avoidance, frequent crying spells, and a loss of confidence.  The Veteran was diagnosed with PTSD and depression.  His occupational and social impairments were denoted as deficient in most areas, such as work school, family relations, judgment, thinking and/or mood.  

Private treatment records, received in August 2016, annotated that the Veteran had poor concentration and memory problems which caused him to break down while performing even simple tasks.  Generally, it was noted that it took the Veteran two to five times longer to complete a task.  He was socially isolating and required an "escape outlet" as his anxiety increased.  The examiner opined that the Veteran's functioning and mood were based on his level of anxiety and he was no longer able to gain or maintain sustainable employment to include sedentary employment.

Based on the evidence of record, the Board finds that the Veteran's service-connected disabilities preclude him from substantial gainful employment as of April 22, 2016, the date he met the schedular requirement for a TDIU claim.  The evidence in favor of the claim includes the Veteran's private physician PTSD Questionnaire dated April 2016 and August 2016 private treatment records both asserting that the Veteran was unemployable.  The doctors have provided medical opinions that considered the Veteran's lay statements, medical history and provided rationales sufficient for the board to render a decision.  Thus, the board finds the examinations adequate to award TDIU.

In sum, the Boards that the preponderance of the evidence is in favor of the Veteran and entitlement to a TDIU is warranted as of April 22, 2016.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16(b).



ORDER

Entitlement to TDIU, prior to April 22, 2016, is denied.

Entitlement to TDIU, from April 22, 2016, is granted. 



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


